Citation Nr: 1540835	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VBMS paperless claims processing system was reviewed.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that it precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for impairment of rectal sphincter control due to radiation proctitis, with fecal incontinence associated with residuals of prostate cancer evaluated as 60 percent disabling, residuals of prostate cancer, evaluated as 40 percent disabling, tinnitus evaluated as 10 percent disabling, diabetes mellitus, type II, evaluated as 10 percent disabling, bilateral hearing loss evaluated as noncompensable, and erectile dysfunction associated with residuals of prostate cancer evaluated as noncompensable.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disability meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's hearing loss and tinnitus make it hard for him to understand speech if there is any background noise.  The Veteran's rectum condition impacts the Veteran's ability to work in that the Veteran has difficulty participating in any functions that require lifting or being in an area without a bathroom for over an hour.  His intestinal condition requires that he have ready access to a bathroom due to his incontinence.  An April 2013 VA examination specifically addressing TDIU noted that the Veteran was able to perform light work, which was defined as (1) work that required walking or standing to a significant degree or (2) when it requires sitting most of the time but entails pushing and/or pulling of arm or leg controls; and/or (3) when the job requires working at a production rate pace entailing the constant pushing and/or pulling of materials even though the weight of those materials is negligible.  The Veteran's VA Form 21-8940 noted that he had a high school education and had worked as a meat cutter at a grocery store.  

In light of the above and with consideration of the Veteran's usual employment which required a significant amount of standing and likely a great deal of interaction with customers, the Veteran's service-connected disabilities would have made it difficult for the Veteran to continue in his regular employment which ended in approximately April 2011.  In addition to the standing and difficulty with customer interaction, the Veteran would also not likely have the ready access to a restroom that he needs.  Therefore the Board finds that the Veteran is, at best, only marginally employable.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence is at least in equipoise, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2015).



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


